17-13633-mkv         Doc 513       Filed 10/10/19       Entered 10/10/19 15:31:29   Main Document
                                                      Pg 1 of 3


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------x
 In re:
                                                                  Chapter 11
 Robert Francis Xavier Sillerman,
 aka Robert F.X. Sillerman,                                       Case No. 17-13633 (MKV)
 aka Robert F. Sillerman,
 aka Robert X. Sillerman,
                                              Debtor.
 -------------------------------------------------------------x

                                  ORDER DIRECTING THE
                           APPOINTMENT OF A CHAPTER 11 TRUSTEE

         Upon the Official Committee of Unsecured Creditors’ Motion Pursuant to Bankruptcy

 Code Sections 1104(a) and 1112(b) for Order Appointing a Chapter 11 Trustee or Converting

 Case to a Chapter 7 Case dated August 8, 2019 [ECF No. 404] (the “Motion”) of the Committee

 of Unsecured Creditors (the “Committee”) for an order appointing a chapter 11 trustee in the

 case of debtor Robert Francis Xavier Sillerman (the “Debtor”) or, alternatively, converting the

 chapter 11 case to a chapter 7 case; and the Declaration of Jil Mazer-Marino in Support of

 Official Committee of Unsecured Creditors’ Motion Pursuant to Bankruptcy Code Section

 1104(a) and 1112(b) for Order Appointing a Chapter 11 Trustee or Converting Case to a

 Chapter 7 Case dated July 16, 2019 [ECF No. 406]; and the Declaration of Neil Bivona in

 Support of Official Committee of Unsecured Creditors’ Motion Pursuant to Bankruptcy Code

 Sections 1104(a) and 1112(b) for Order Appointing a Chapter 11 Trustee or Converting Case to

 a Chapter 7 Case dated July 16, 2019 [ECF No. 405]; and the Joinder of Temenos Villa 22, LLC,

 Luxury Properties, LLC, Ultimate Luxury Properties, LLC, and Lance Lundberg to Official

 Committee of Unsecured Creditors’ Motion Pursuant to Bankruptcy Code Section 1104(a) and

 1112(b) for Order Appointing a Chapter 11 Trustee or Converting Case to a Chapter 7 Case

 dated August 23, 2019 [ECF No. 416]; and the Response and Reservation of Rights of OPW
17-13633-mkv     Doc 513    Filed 10/10/19     Entered 10/10/19 15:31:29     Main Document
                                             Pg 2 of 3


 L.L.C. to Official Committee of Unsecured Creditors’ Motion Pursuant to Bankruptcy Code

 Sections 1104(a) and 1112(b) for Order Appointing a Chapter 11 Trustee or Converting Case to

 a Chapter 7 Case dated August 29, 2019 [ECF No. 422]; and Debtor’s Response in Opposition

 to the Committee of Unsecured Creditors’ Motion for Order Appointing a Chapter 11 Trustee or

 Converting Case to a Chapter 7 Case dated August 29, 2019 [ECF No. 425]; and Debtor’s

 Declaration in Support of Debtor’s Response in Opposition to the Committee’s Motion for an

 Order Appointing a Chapter 11 Trustee or Converting the Case to a Chapter 7 Case dated

 August 29, 2019 [ECF No. 426]; and the Joinder of React Presents, Inc., Clubtix, Inc., Lucas

 King and Jeffery Callahan to Official Committee of Unsecured Creditors’ Motion Pursuant to

 Bankruptcy Code Sections 1104(a) and 1112(b) for Order Appointing a Chapter 11 Trustee or

 Converting Case to a Chapter 7 Case dated August 30, 2019 [ECF No. 429]; and Official

 Committee of Unsecured Creditors’ Reply to Debtor’s Opposition to the Official Committee of

 Unsecured Creditors’ Motion Pursuant to Bankruptcy Code Sections 1104(a) and 1112(b) for

 Order Appointing a Chapter 11 Trustee or Converting Case to a Chapter 7 Case dated

 September 3, 2019 [ECF No. 437]; and the Declaration of Jil Mazer-Marino in Further Support

 of Official Committee of Unsecured Creditors’ Motion Pursuant to Bankruptcy Code Sections

 1104(a) and 1112(b) for Order Appointing a Chapter 11 Trustee or Converting Case to a

 Chapter 7 Case dated September 23, 2019 [ECF No. 462]; and Debtor’s Declaration (I) in

 Further Support of Debtor’s Response in Opposition to Committee’s Motion for Order

 Appointing a Chapter 11 Trustee or Converting Case to Chapter 7; and (II) in Support of

 Debtor’s Reply to Committee’s Objection to Debtor’s Motion for Order Approving DIP Loan

 Expense Reimbursement dated September 23, 2019 [ECF No. 464]; and a hearing on the Motion

 having been held on September 25, 2019 (the “Hearing”); and good and sufficient notice of the


                                               2
17-13633-mkv      Doc 513      Filed 10/10/19     Entered 10/10/19 15:31:29           Main Document
                                                Pg 3 of 3


 Motion and the Hearing having been given [ECF No. 407] and no other or further notice being

 required; and upon the record of the Hearing and all proceedings in this case; and the

 Memorandum Opinion and Order Granting Motion to Appoint a Chapter 11 Trustee dated and

 entered October 8, 2019 [ECF No. 505]; and the Court having determined that the legal and

 factual bases set forth in the Motion establish just cause for the relief granted herein; and

 objections, if any, to the relief requested in the Motion having been overruled on the merits; and

 after due deliberation and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED, pursuant to 11 U.S.C. § 1104(a) and 11 U.S.C. § 1112(b),

 that the U.S. Trustee shall, as soon as practicable, appoint a Chapter 11 Trustee.



 Dated: New York, New York
        October 10, 2019
                                                 s/ Mary Kay Vyskocil
                                               HONORABLE MARY KAY VYSKOCIL
                                               UNITED STATES BANKRUPTCY JUDGE




                                                  3
